      Case: 1:21-cv-00086-GHD-DAS Doc #: 9 Filed: 06/08/21 1 of 2 PageID #: 19




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


TAURUS TERRELLE HARRIS                                                                 PLAINTIFF

v.                                                CIVIL ACTION NO. 1:21-CV-86-GHD-DAS

SOUTH ATLANTIC GALVANIZING STEEL INC.                                                DEFENDANT

                           ORDER DENYING MOTION TO SEAL

       The plaintiff has filed a motion asking the court to “conceal [his] address out of fear for

[his] life.” Docket 7. He states, “I worry that if they know my address my life will be put in

danger,” however, the request does not specify who “they” are. The plaintiff does not specify

what he would like sealed and the court notes several documents, including the exhibits

submitted in support of the plaintiff’s complaint and the instant motion, all contain the plaintiff’s

address.

       Local Uniform Civil Rule 79 outlines the criteria for filing a motion to seal. Specifically,

the Rule requires the movant file a “non-confidential supporting memoranda” containing a

specific request as to how the document should be restricted, a statement of why sealing is

necessary and why the means requested is the most appropriate, and references to governing case

law. L.U.Civ.R. 79(e)(3). Moreover, the decision whether to order judicial records sealed is

committed to the sound discretion of the district court, which must “balance the public’s

common-law right of access against the interests favoring nondisclosure.” SEC v. Van

Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993). In doing so, the court must apply a

“presumption in favor of the public’s common law right of access.” Id. at 849.

       The instant motion lacks the specificity required by the Local Rules and is therefore

DENIED without prejudice. The plaintiff may refile the motion in accordance with Rule 79
      Case: 1:21-cv-00086-GHD-DAS Doc #: 9 Filed: 06/08/21 2 of 2 PageID #: 20




should he so choose.

       SO ORDERED, this the 8th day of June, 2021.

                                               /s/ David A. Sanders
                                               UNITED STATES MAGISTRATE JUDGE
